Title: To James Madison from Edmund Randolph, 13 August 1788
From: Randolph, Edmund
To: Madison, James


My dear friendRichmond Aug: 13. 1788
Inclosed are the first two numbers of the Republican, according to your request.
Govr. Clinton’s letter to me for the calling of a convention is this day published by my order. It will give contentment to many, who are now dissatisfied. The problem of a new convention has many difficulties in its solution, But upon the whole, I believe the assembly of Virginia perhaps ought, and probably will concur in urging it. It is not too early; because it will only incorporate the theory of the people with the theory of the convention; & each of these theories is intitled to equal respect. I do indeed fear, that the constitution may be enervated, if some states should prevail in all their amendments; but if such be the will of America, who can withstand it? For my own part, I fear that direct taxation may be too much weakened. But I can only endeavour to avert that particular evil, and cannot persuade myself to thwart a second convention merely from the apprehension of that evil. This letter will probably carry me sooner into the assembly, than I intended. I will prepare a draught upon this subject, and forward a copy to you, as soon as I can. My object will be, (if possible) to prevent instructions from being conclusive, if any should be offered, and to leave the conventioners perfectly free.
The Marquis of Condor[c]et has sent me some strictures on the constitution. But they do not appear to me to have a better title to notice, than the levities of the Abbe Mably concerning America.
No. Carolina has rejected by a large majority. The fact may be relied on; tho’ nothing official has come to hand. Yrs. afftely.
E. R.
